Title: Thomas Cooper to Thomas Jefferson, 17 August 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir  Northumberland August 17th 1814
          I am here on business for a few days with more leisure than I usually have, and sitting down to write a few lines to you, my pen begins at once on politics, and the rather perhaps because it is a subject the more irritating as it is the more unpleasant. I brood over the events of Europe, with melancholy forebodings of what may be the case here, and with no violent predilection in favour of this best of all possible worlds. It seems to me as though
			 “Chaos were come again.” I shall doubt hereafter about all wise “saws” and moral and political axioms. I shall no longer unhesitatingly
			 agree that Magna est Veritas et prevalebit: I shall no longer declare it as my opinion that in political struggles “no effort is ever lost.”
			 Heretofore I have enlisted under Leibnitz and Candide, but
			 Le disastre de Lisbon, and the French
			 Revolution, have
			 shaken
			 my Optimism. Doubtless I am bound to acknowledge that the Manichees were sad heretics; but their mistakes might happen to minds no stronger than mine.
          Malthus’s book goes far to shew that political improvement even if unobstructed by power, has its limits: that human perfectibility, is not thoroughly defensible either in posse or in esse: and that when amelioration passes a certain line, it loses gradually its character, and assumes the opposite,
			 like the properties of attraction and repulsion in Boscovich’s curve.
          Indeed I am persuaded from what I see, that in a nation, where in the mass of the People are (as Reformers wd wish them to be) perfectly free from political oppression—in a state of tolerable equality, as to the distribution of property and political influence—andhaving at command all the comforts of life, in consequence of a high price for labour—and maintaining but few of the unproductive classes—there neither is or can be, the same quantity of energy exerted, bodily or mental, or the same quantity of knowledge prevail—or the same security in the means of defence of home, or offence abroad, as in a Country like England where the reverse of all this is to be found.
          
          I do not like the english constitution in theory, I detest the british government in practice: I cannot approve of the State of a Country, where out of 10 or 11 million of people between 2 and 3 are supported as paupers at the expence of five & twenty million of dollars a year: and where the public policy is, to convert the mass of population into mere animal machines. But with all these evils, and out of these evils, so much solid good arises—so many benefits to the British thatwhich the Americans want, that I am compelled to hesitate and to consider before I absolutely decide. They have in that country an  incalculable means of defence, and of offence too—from superior knowledge as an article incessantly in demand there and not here, they are a superior people; they live more, for the range of  Ideas is much wider, and their succession quicker, where all energies mental and bodily are kept in perpetual, unrelenting requisition: there is certainly more misery in England than here, but I doubt whether there may not also be as much happiness.
          In this country time is wasted among all ranks of people, particularly among the lower ranks to whom it is most valuable, because there is a general feeling & persuasion that they can afford to waste it: occasional energy may be and is exerted, sometimes surprisingly; but of habitual persevering energy, there is little, for the all powerful stimulus of poverty is wanting. You cannot excite the people to turn out even to defend their country, for they are so happy and idle at home, that danger and exertion are dreaded untill the moment arrives when they must be met. How can you fill your armies with men, who by an idle kind of Labour at home, under gone when the fit takes them during 4 or 5 days in the week, can earn all that nature requires and whiskey enough for intoxication into the bargain?
          For want of Manufactures we have no science: it is not only not in request because it is not needed, but it is despised: this is une nation bouticaire. shew a farmer or  a storekeeper, or a merchant if you please, a piece of Calico printed with three or four colours: he will stare at it much like an Indian, without having any Ideas excited; save perhaps, how it may be bought cheap and sold dear. But introduce the manufacture itself of printed Calicoes generally among this Community, and observe the inevitable consequences—you introduce concomitantly all the knowledge necessary to the Steam engine; all the accurate and scientific part of hydrostatics and hydraulics; you introduce accuracy and precision too in all the branches of your iron manufacture; you introduce all the mechanical knowledge necessary to the complicated machinery of the spinning manufactory; you introduce the working of copper plates and copper cylinders, and the art of engraving on copper steel and wood; you introduce all the complicated chemical knowledge necessary  the bleaching, the dyeing, the printing, the discharging of white and  coloured goods; and all the mercantile knowledge necessary to obtain from foreign parts the dungs and salts required in these operations; a mass of knowledge unthought of before is now put in requisition, and your tradesmen are called upon to become Men of Science: they are so in the old Country to an eminent degree. Is not this better than the faculty of making long speeches de omni scibile et de quolibet ente without attention to the substance of them? Where one sterling line, is spread out through a dozen newspaper columns, and the reader who wishes for real information searches anxiously for two grains of wheat among three bushels of chaff? It is not true that (with as much natural capacity at least as any people) we are the most enlightened nation on the face of the earth, as some very ignorant and silly orators were pleased to call us: we are a people to whom political wrangling, and political speech making are as food of the first necessity, and sufficient to satisfy all other mental cravings.
          It may be said if you introduce manufactures, you introduce capitalists who live by the life blood of the starving poor whom they employ—where pride and Luxury dispense their insolent commands to crouching misery—where the man is converted into a machine, his constitution worn down, his intellect weakend, his character depraved, and his morals destroyed—where he is systematically kept in abject poverty, and to all real intents and purposes enslaved! Granted to a great extent. But manufactures are carried in England to an extent that renders the nation itself too sensibly alive to their loss; & they are carried on upon a system congenial with the spirit that pervades the political government of the
			 Country. They need not be so here, or any where else. In
			 fact, it appears to me that no nation is safe, where there are not some such classes of Society who can be made to work and fight for the
			 rich
			 and idle: a description of people, who neither in this or in any other country will work or fight for themselves. There has been much silly outcry (by the way) about conscription, a most fair and equal system which we shall have to resort to, or I am much mistaken.
          It is not true in practise, however plausible it may be in theory, that a people enjoying to the utmost, equal rights and comfortable subsistence, diffused through the whole mass of population, are stimulated to defend so desireable a situation in life, in proportion as they are more comfortable. I think the reverse is true. I wish I cd be persuaded that I am wrong, for I have every inclination to think otherwise and I never hear or think of Malthus witht unpleasant associations connected with his name; which on my part is silly prejudice. But enough of Politics de bene esse.
          Mr Ogilvie I hear is now Earl of Findlater. I have not heard of him or from him of late.
			 M— Correa told me he meant to spend part of the month of Septr at yr house. I wish my avocations wd permit me to pay you a visit. Correa is full of all kind of information, and very entertaining as well as instructive.
			 Pray tell him that in consequence of a
			 short conversation between
			 him and me in Philaa in which he expressed a decided opinion that none of the motions of plants originated from stimulus ab intra, I have considered the subject, and written two papers on vegetable life in the
			 Portfolio for July & August, which I beg he will read when he has time.
			 Also that in the next Portfolio,
			 I shall
			 have a dissertation on the punic origin of the Irish Language, adding some
			 remarks of my own to Vallancey’s proofs.
			 His friend Walsh, is of opinion on the federalists that John Quincy Adams will make a very excellent President. Walsh is so ingenious, that I should not wonder at his discovering qualities far concealed from common
			 eyes.
          Adieu: pray accept my sincere respects and kind wishes.Thomas CooperCarlisle
        